PER CURIAM.
The issue presented in this appeal is whether or not the trial court erred in dismissing appellant/plaintiff’s complaint for failure to state a cause of action without leave to amend.
We agree with the trial court’s order of dismissal and find that no harmful error has been demonstrated. Davies v. Canco Enterprises, 350 So.2d 23 (Fla. 3d DCA 1977); Adams v. Chenowith, 349 So.2d 230 (Fla. 4th DCA 1977); Cross-Aero Corporation v. Cross-Aero Service Corporation, 326 So.2d 249 (Fla. 3d DCA 1976). Accordingly the order appealed is affirmed.
Affirmed.